


Exhibit 10.5




INTELLECTUAL PROPERTY RIGHTS AGREEMENT




Synchron, a California corporation having a principal place of business at 3550
General Atomics Court, San Diego, CA 92121-1122 (or one or more Affiliates, the
"Investor"), and Rare Element Resources Ltd., a British Columbia Corporation
having a principal place of business at P.O. Box 271049, Littleton, Colorado
80127 (the "Company") (Investor and Company each a “Party” and together the
"Parties"), agree as follows:



I.

Background of Agreement



1.00

Company is the owner of certain Patents and related Technical Information
relating to rare earth mineral processing and rare earth separation.



1.01

Investor wishes to acquire certain rights under the Patents and related
Technical Information in accordance with the terms of this IP Agreement.



1.02

Company and Investor are concurrently entering into an Investment Agreement
("Investment Agreement") whereby Investor is making a monetary investment in
Company.



1.03

Company is issuing the Option pursuant to which Investor will be entitled to
purchase common shares of Company.



II.

Definitions

As used herein, the following terms have the meaning set forth below:



2.01

Any term set out in this IP Agreement with its initial letters capitalized,
shall have the same meaning as it has in the Investment Agreement, unless a
different meaning is explicitly assigned to the term in this IP Agreement.



2.02

"Affiliate" has the meaning set forth in the Investment Agreement.



2.03

“Business Day” has the meaning set forth in the Investment Agreement.



2.04

“Company” has the meaning set out above in the introductory paragraph.



2.05

“Company Improvements” has the meaning set out below in Article 5.00.





Page 1 of 15

--------------------------------------------------------------------------------






2.06

“Dispute” has the meaning set out below in Article 18.00.



2.07

“Dispute Notice” has the meaning set out below in Article 18.00.



2.08

"Effective Date" has the meaning of the "Closing Date" set forth in the
Investment Agreement.



2.09

“Escalation to Mediation Date” has the meaning set out below in Article 18.01.



2.10

"Improvement" or "Improvements" means any modification of a process or other
technology described in a Patent, and any modification to Technical Information.



2.11

“Investment Agreement” has the meaning set out above in Article 1.02.



2.12

“Investor” has the meaning set out above in the introductory paragraph.



2.13

“Investor Improvements” has the meaning set out below in Article 5.01.



2.14

"IP Agreement" means this agreement, including all Exhibits referenced herein
and attached hereto.



2.15

“Joint Improvements” has the meaning set out below in Article 5.02.



2.16

"Option" has the meaning set forth in the Investment Agreement.



2.17

"Option Period" has the meaning set forth in the Investment Agreement.



2.18

"Patent" or "Patents" means: (a) any and all patents and patent applications
owned by Company anywhere in the world as of the Effective Date relating to rare
earth mineral processing and rare earth separation including without limitation
those patents and patent applications listed in Exhibit A; (b) any and all
divisions, continuations, continuations-in-part of any of the patents and patent
applications within subdivision (a); (c)  any and all patents that may directly
or indirectly issue from any patent applications within subdivisions (a) and
(b); (d) any and all re-issues, substitutes and extensions of any of the patents
within subdivisions (a), (b) and (c); and (e) any and all counterparts or
equivalents to any of the foregoing in any country of the world.



2.19

“Party” and “Parties” have the meanings set out above in the introductory
paragraph.





Page 2 of 15

--------------------------------------------------------------------------------






2.20

“Person” has the meaning set forth in the Investment Agreement.



2.21

"Technical Information" means research and development information that is
published or unpublished, unpatented inventions, know-how, trade secrets, and
technical data in the possession of Company at the Effective Date of this IP
Agreement or developed by Company during the term of this IP Agreement that
relate to rare earth mineral processing and rare earth separation.



2.22

“Third Party” means a Person other than Investor, the Company or one of their
Affiliates.



III.

License



3.00

Company grants to Investor, for the duration of the Option Period, a worldwide,
royalty-free, non-exclusive, irrevocable license (with the right to grant
sublicenses to Affiliates) under the Patents to practice the methods therein
described and claimed and to make and have made, use, offer to sell, sell and
import products made using such methods, and to make Improvements, and to engage
in any activity which would give rise to a claim of infringement (direct or
indirect or otherwise) of one or more of the Patents in the absence of a
license.



3.01

Company further grants to Investor, during the duration of the Option Period, a
worldwide, royalty-free, non-exclusive, irrevocable license (with the right to
grant sublicenses to Affiliates) to use the Technical Information to practice
the methods described and claimed in the Patents and to make and have made, use,
offer to sell, sell and import products made using the methods, and to make
Improvements, and to engage in any activity which would give rise to a claim of
infringement (direct or indirect or otherwise) of one or more of the Patents in
the absence of a license.



3.02

If the Option is not exercised prior to the expiration of the Option Period,
then Company agrees to extend the license grants set forth in Articles 3.00 and
3.01 beyond the expiration of the Option Period, subject to an annual licensing
fee paid by Investor to Company.  The non-exclusive rights granted to Investor
under this Article 3.02 do not include the right to grant sublicenses to Third
Parties.  The amount and parameters of the annual licensing fee shall be
commercially reasonable, as determined





Page 3 of 15

--------------------------------------------------------------------------------




by an independent expert who is mutually agreeable to the Parties and whose
determination shall be final and binding; provided, however, that if the Parties
cannot agree on the independent expert, each Party shall designate an expert  of
their choice and the two experts designated by the Parties shall work together
in good faith to identify and designate a third, independent expert  whose
determination shall be binding.



3.03

If the Option is exercised before the expiration of the Option Period, the
license grants set forth in Articles 3.00 and 3.01 will become exclusive to
Investor for a perpetual term, shall not be subject to a licensing fee, the
granted licenses in favor of the Investor shall be deemed fully paid-up, and the
rights granted to Investor under Articles 3.00 and 3.01 shall include the right
to grant sublicenses to Third Parties.



3.04

Prior to the earlier of Investor exercising the Option and the expiration of the
Option Period, Company will not grant to any Third Party any rights to the
Patents or to the Technical Information that extend beyond the expiration of the
Option Period.



3.05

The licenses granted in Articles 3.01 to 3.04 of this IP Agreement are subject
to a reserved non-exclusive license in the Company to practice the methods
described and claimed in the Patents and to make, have made, use, offer to sell,
sell and import rare earth products made using such methods, and to use the
Technical Information to practice the methods described and claimed in the
Patents for such purposes.  Such reserved non-exclusive license shall be solely
for use by the Company  and its Affiliates and shall not be transferable to any
Third Party, except in connection with a merger, consolidation, or the sale or
transfer of substantially all of the Company's assets associated with the
performance of this IP Agreement.



3.06

Investor will not disclose to Third Parties any unpublished Technical
Information furnished by Company to  Investor during the term of this IP
Agreement, or any time thereafter; provided, however, that disclosure may be
made of any such Technical Information at any time (i) with the prior written
consent of Company, (ii) to Affiliates of Investor, (iii) to Third Parties, in
confidence, if and when the Option is exercised before the expiration of the
Option Period, (iv) after such Technical Information has become public through
no fault of Investor, (v) if such Technical





Page 4 of 15

--------------------------------------------------------------------------------




Information is received from a third person who had a right to disclose it, (vi)
if Investor can show such Technical Information was independently developed
without access to any such Technical Information, or (vii) if Investor can
demonstrate such Technical Information was in its rightful possession free of
any obligation of confidentiality prior to its first receipt from Company.



3.07

The licenses and other rights of Investor set forth in this IP Agreement are an
encumbrance on (and thus run with) the Patents and Technical Information, and
shall be enforceable against any entity having or obtaining ownership of, or the
right to enforce, any of the Patents and Technical Information or any rights
therein.  Company shall obligate any Person to whom Company assigns or otherwise
confers an ownership interest or right to enforce any of the Patents and
Technical Information or any rights therein to: (a) fully honor in all respects
all of the rights and licenses granted to Investor under this IP Agreement; and
(b) obligate all subsequent assignees or other Persons who obtain an ownership
interest or right to enforce any of the Patents and Technical Information or any
rights therein to (i) similarly fully honor all of the foregoing in all
respects, and (ii) expressly flow down all of the foregoing (including, without
limitation, this flow down obligation) in all subsequent assignments or other
agreements that confer an ownership interest or right to enforce any of the
Patents and Technical Information or any rights therein.  Any assignment or
agreement or other transaction by Company that fails to be in complete
compliance with this Article 3.07 or any other provision of this IP Agreement
shall be null and void.



3.08

Company does not warrant the accuracy of Technical Information provided to
Investor hereunder.  Subject to and except for any indemnification obligations
under Article 3.09 below, Company will not be under any liability arising out of
the supplying of Technical Information under, in connection with, or as a result
of this IP Agreement, whether on warranty, contract, negligence or otherwise.



3.09

Company represents that to the best of its knowledge, the methods described and
claimed in the Patents and the Technical Information, and the products produced
thereby in accordance with such information, will be free from claims of
infringement of the patents and copyrights of any Third Party.  Company further





Page 5 of 15

--------------------------------------------------------------------------------




represents that it has not received any written notice of a claim and otherwise
has no knowledge that the methods described and claimed in the Patents and the
Technical Information, and the products produced thereby in accordance with such
information, violate or infringe upon the rights of any Person.  Company shall
indemnify and hold harmless Investor, Investors’ Affiliates, and their officers
and directors, and their direct and indirect customers, to the fullest extent
permitted by applicable law, from and against any and all losses, liabilities,
obligations, claims, contingencies, damages, diminution in value, deficiencies,
actions, proceedings, taxes, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation as incurred, arising out of or relating to  any breach of
any of the representations made in this Article 3.09.



3.10

Company represents and warrants that the definitions of Patents and Technical
Information cover and include all patents, patent applications, patent rights,
research and development information, inventions, know-how, trade secrets, and
technical data used by the Company in its business at the Effective Date of this
IP Agreement that relate to rare earth mineral processing and rare earth
separation.



IV.

Prosecution of the Patents



4.00

Company will have the sole right to file, prosecute, and maintain all Patents
covering the inventions that are the property of Company and will have the right
to determine whether or not, and where, to file a patent application, to abandon
the prosecution of any patent or patent application, or to discontinue the
maintenance of any patent or patent application. Notwithstanding the foregoing,
if Company elects to abandon any patent application, to not pay maintenance fees
or annuities to keep a patent in force, or to otherwise take or fail to take any
action that will result in a loss of patent rights, Company shall give Investor
at least sixty (60) days prior written notice and an opportunity to take over
the prosecution of the patent application that would be abandoned and/or pay the
fees necessary to keep the patent in force and/or take any other action
necessary to avoid the loss of patent rights.  In the event that Investor takes
over the prosecution of a patent application or maintenance of a patent under
this





Page 6 of 15

--------------------------------------------------------------------------------




Article 4.00, Company shall retain ownership of the patent application or
patent, and the patent shall remain subject to this IP Agreement.



V.

Improvements



5.00

Improvements made or acquired solely by the Company ("Company Improvements")
during the term of this IP Agreement shall be deemed Technical Information
hereunder and shall be subject to the license provisions set forth in Article
III for Technical Information.  Any patent applications and any patents relating
to any Company Improvements shall be deemed Patents hereunder and shall be
subject to the license provisions set forth in Article III for Patents.



5.01

Investor shall own all right, title and interest in any Improvement made or
acquired by the Investor ("Investor Improvement").  Investor hereby agrees to
grant to Company a non-exclusive, irrevocable, royalty-free license under any
Investor Improvement and any patent claiming such Investor Improvement, solely
for use in rare earth mineral processing and rare earth separation, to make and
have made, use, offer to sell, sell and import products made using the Investor
Improvements.  Such rights to Investor Improvements shall be solely for use by
the Company and its Affiliates and shall not be transferable to any Third Party,
except in connection with a merger, consolidation, or the sale or transfer of
substantially all of Company's assets associated with performance under this IP
Agreement.



5.02

Investor shall own all right, title and interest in any Improvement made jointly
by Company and Investor ("Joint Improvements") during the term of this IP
Agreement, and Company agrees to and hereby does assign to Investor any right,
title and interest it may otherwise have in any Joint Improvement.



5.03

Investor hereby agrees to grant to Company a non-exclusive, irrevocable,
royalty-free license under any Joint Improvement and any patent claiming such
Joint Improvement solely for use in rare earth mineral processing and rare earth
separation.  Such rights to Joint Improvements shall be solely for use by the
Company and shall not be transferable to any Third Party except in connection
with a merger, consolidation, or the sale or transfer of substantially all of
Company's assets associated with performance under this IP Agreement.





Page 7 of 15

--------------------------------------------------------------------------------






5.04.

For the avoidance of doubt, all right, title and interest in intellectual
property, whether or not patented, that is made or acquired by one Party or its
Affiliate after the Effective Date of this IP Agreement, that is wholly
unrelated to the Patents and Technical Information, shall be owned by said Party
or its Affiliate.



VI.

Representations and Disclaimer of Warranties



6.00

SUBJECT TO AND EXCEPT FOR ANY INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 3.09
ABOVE, NOTHING IN THIS IP AGREEMENT WILL BE DEEMED TO BE A REPRESENTATION OR
WARRANTY BY COMPANY OF THE ACCURACY, SAFETY OR USEFULNESS FOR ANY PURPOSE OF ANY
TECHNICAL INFORMATION, TECHNIQUES, OR PRACTICES AT ANY TIME MADE AVAILABLE BY
COMPANY.  COMPANY WILL HAVE NO LIABILITY WHATSOEVER TO INVESTOR OR ANY OTHER
PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS OR DAMAGE OF ANY KIND OR NATURE,
SUSTAINED BY, OR ANY DAMAGES ASSESSED OR ASSERTED AGAINST, OR ANY OTHER
LIABILITY INCURRED BY OR IMPOSED ON INVESTOR OR ANY OTHER PERSON, ARISING OUT OF
OR IN CONNECTION WITH OR RESULTING FROM:  (A) THE PRODUCTION, USE OR SALE OF ANY
APPARATUS OR PRODUCT OR METHOD, OR THE PRACTICE OF THE PATENTS BY INVESTOR OR
ITS ASSIGNS; (B) THE USE BY INVESTOR OR ITS ASSIGNS OF ANY TECHNICAL
INFORMATION, TECHNIQUES, OR PRACTICES DISCLOSED BY COMPANY; OR (C) ANY
ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES BY INVESTOR OR ITS ASSIGNS WITH
RESPECT TO ANY OF THE FOREGOING, AND INVESTOR WILL HOLD COMPANY, AND ITS
OFFICERS, EMPLOYEES AND AGENTS, HARMLESS IN THE EVENT COMPANY, OR ITS OFFICERS,
EMPLOYEES OR AGENTS, IS HELD LIABLE.



6.01

NOTHING IN THIS IP AGREEMENT WILL BE DEEMED TO BE A REPRESENTATION OR WARRANTY
BY INVESTOR OF THE ACCURACY, SAFETY OR USEFULNESS FOR ANY PURPOSE OF ANY
IMPROVEMENTS AT ANY TIME MADE AVAILABLE BY INVESTOR.  INVESTOR WILL HAVE NO
LIABILITY WHATSOEVER TO COMPANY OR ANY OTHER PERSON FOR OR ON ACCOUNT





Page 8 of 15

--------------------------------------------------------------------------------




OF ANY INJURY, LOSS OR DAMAGE OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY
DAMAGES ASSESSED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR
IMPOSED ON COMPANY OR ANY OTHER PERSON, ARISING OUT OF OR IN CONNECTION WITH OR
RESULTING FROM:  (A) THE PRODUCTION, USE OR SALE OF ANY APPARATUS OR PRODUCT OR
METHOD, OR THE PRACTICE OF ANY IMPROVEMENTS AT ANY TIME BY THE COMPANY, ITS
AFFILIATES OR ASSIGNS; (B) THE USE OF ANY IMPROVEMENTS AT ANY TIME MADE
AVAILABLE BY INVESTOR BY THE COMPANY, ITS AFFILIATES OR ASSIGNS; OR (C) ANY
ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES BY COMPANY ITS AFFILIATES OR ASSIGNS
WITH RESPECT TO ANY OF THE FOREGOING, AND COMPANY WILL HOLD INVESTOR, AND ITS
OFFICERS, EMPLOYEES AND AGENTS, HARMLESS IN THE EVENT INVESTOR, OR ITS OFFICERS,
EMPLOYEES OR AGENTS, IS HELD LIABLE.



VII.

Litigation



7.00

Investor will notify Company of any suspected infringement of the Patents.
 Subject to Article 7.01 below, the sole right to institute a suit for
infringement of the Patents rests with Company.  Investor agrees to reasonably
cooperate with Company in such suit for infringement, including requesting
Investor's employees or consultants to testify when requested by Company in
writing, making available records, papers, information, specimens, and the like,
provided and only to the extent such is reasonably necessary to prosecute the
suit.  For the avoidance of doubt, nothing in this Article 7.00 shall require
Investor to join any such suit as a party, and Company shall not seek to join
Investor to any such suit as a party absent the express written consent of
Investor.  Any recovery received pursuant to such suit will first go to Investor
to reimburse Investor for any costs and expenses (including attorneys’ fees)
reasonably incurred by Investor in cooperating with Company in the suit, and any
remaining amounts shall be retained by Company.



7.01

If, after the Option is exercised before the expiration of the Option Period
such that the license grants set forth in Articles 3.00 and 3.01 have become
exclusive under Article 3.03, Company does not enforce the Patents, through
legal action or





Page 9 of 15

--------------------------------------------------------------------------------




otherwise, Investor may enforce the Patents and Company agrees to reasonably
cooperate with Investor in such suit for infringement, including requesting
Company’s employees or consultants to testify when requested by Investor in
writing, making available records, papers, information, specimens, and the like,
provided and only to the extent such is reasonably necessary to prosecute the
suit.  For the avoidance of doubt, nothing in this Article 7.01 shall require
Company to join any such suit as a party, and Investor shall not seek to join
Company to any such suit as a party absent the express written consent of
Company; provided, however, if Company elects not to give its express written
consent to be joined as a party, but joinder is required in order for Investor
to file or  maintain legal action to enforce any Patents, Company agrees that if
requested by Investor, Company will negotiate and enter into an amendment to
this IP Agreement to the extent necessary for Investor to file or  maintain
legal action to enforce the Patents.  Any recovery received pursuant to such
suit will first go to Company to reimburse Company for any costs and expenses
(including attorneys’ fees) reasonably incurred by Company in cooperating with
Investor in the suit, and any remaining amounts shall be retained by Investor.



VIII.

Non-assignability



8.00

This IP Agreement imposes personal obligations on Investor.  Investor will not
assign to any Third Party any rights under this IP Agreement not specifically
transferable by its terms without the prior written consent of Company, such
consent not to be unreasonably withheld.  For the avoidance of doubt and
notwithstanding the foregoing: (1) such rights are assignable by Investor to an
Affiliate of Investor, and (2) Investor’s rights in Investor Improvements and
Joint Improvements shall be freely assignable by Investor to any Person.



IX.

Severability



9.00

The Parties agree that if any part, term or provision of this IP Agreement is
found illegal or in conflict with any valid controlling law, the validity of the
remaining provisions will not be affected thereby.



9.01

Should any provision of this IP Agreement be held by a court of law to be
illegal, invalid or unenforceable, such provision shall be replaced by such
provision as





Page 10 of 15

--------------------------------------------------------------------------------




most closely reflects the intent of the invalid provision, and the legality,
validity and enforceability of the remaining provisions of this Agreement will
not be affected or impaired thereby.



X.

Waiver, Integration, Alteration



10.00

The waiver of a breach hereunder may be effected only by a writing signed by the
waiving Party and will not constitute a waiver of any other breach.



10.01

This IP Agreement, together with the Investment Agreement and any other
documents or agreements executed in connection with the transactions
contemplated thereunder, represents the entire understanding between the
Parties, and supersedes all other agreements, express or implied, between the
Parties concerning the Patents and Technical Information.



XI.

Execution

11.00 This IP Agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to each
other Party, it being understood that the Parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.



XII.

Cooperation



12.00

Each Party will execute any instruments reasonably believed by the other Party
to be necessary to implement the provisions of this IP Agreement.



XIII.

Construction



13.00

This IP Agreement will be construed in accordance with the substantive laws of
the state of New York and of the United States of America.





Page 11 of 15

--------------------------------------------------------------------------------






XIV.

Exportation of Technical Information



14.00

Investor agrees that it will not export the Technical Information furnished to
Investor either directly or indirectly by Company, to any destination or Person
prohibited by the U.S. Export Administration Regulations or other U.S. export
control laws and regulations.



14.01

Company agrees that it will not export any information relating to Improvements
or otherwise furnished to Investor either directly or indirectly by Investor
Company, to any destination or Person prohibited by the U.S. Export
Administration Regulations or other U.S. export control laws and regulations.



XV.

Notices Under this IP Agreement



15.00

All written communications and notices between the Parties relating to this IP
Agreement shall be made in the manner set forth in the Investment Agreement.



XVI.

Term and Termination



16.00

Unless earlier terminated in accordance with the terms of this Article XVI, this
IP Agreement and the licenses granted herein will continue in effect from the
Effective Date until the expiration of the last to expire of the Patents and any
additional period of time thereafter that any of the Patents remain enforceable
such as in the United States where a party can sue for infringement after a
patent expires and seek damages for any infringement of the patent during the
six years immediately preceding the filing of a suit for infringement.



16.01

Investor at any time may provide written notice to Company of a material breach
of this IP Agreement.  If Company fails to cure the identified breach within
thirty (30) days after the date of the notice, Investor may terminate this IP
Agreement by written notice to Company.



16.02

If the Option is not exercised before the expiration of the Option Period,
Company may provide written notice to Investor of a material breach of this IP
Agreement.  If Investor fails to cure the identified breach within thirty (30)
days after the date of the notice, Company may terminate this IP Agreement by
written notice to





Page 12 of 15

--------------------------------------------------------------------------------




Investor.  If the Option is exercised before the expiration of the Option
Period, Company may not terminate this IP Agreement for material breach.



16.03

The following provisions of this IP Agreement shall survive termination of this
IP Agreement: Article I, Article II, Articles 3.08 and 3.09, Article V (as to
Improvements made or acquired during the term of the IP Agreement), Article VI,
and Articles VIII-XVIII. In addition, for as long as there continues to exist
Technical Information of use by Investor in its business, any rights or licenses
Investor has in Technical Information under this Agreement shall survive
termination of this IP Agreement under Article 16.00 but not termination under
Articles 16.01 or 16.02 for material breach.



XVII.

Bankruptcy



17.00

Each Party acknowledges that all rights, covenants and licenses granted by one
Party to the other Party are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  Each Party acknowledges this IP Agreement is an Executory Contract and
that should any Party become a petitioner under the Bankruptcy Code, §365(n)
applies to this IP Agreement and the rights afforded thereunder apply. Each
Party further acknowledges that if such Party, as a debtor in possession or a
trustee-in-bankruptcy in a case under the Bankruptcy Code, rejects this IP
Agreement, the other Party may elect to retain their rights under this IP
Agreement as provided in Section 365(n) of the Bankruptcy Code.  Any change of
control resulting from any such bankruptcy proceeding shall be subject to the
rights and licenses granted in this IP Agreement.  Each Party agrees that to the
extent the Bankruptcy laws of Canada provide the same or similar rights to a
licensee as Section 365(n) of the U.S. Bankruptcy Code, a Party may exercise
such same or similar rights as specified herein as to the rights under the U.S.
Bankruptcy Code.



XVIII.

Governing Law; Jurisdiction; Dispute Resolution

18.00 Exclusive Dispute Resolution Mechanism.  The procedures set forth in this
Article XVIII shall be the exclusive mechanism for resolving any dispute that
may arise from time to time relating to this IP Agreement (“Dispute”).  Either
Party may commence





Page 13 of 15

--------------------------------------------------------------------------------




the procedures contemplated by this Article XVIII by written notice to the other
that a Dispute has arisen (a “Dispute Notice”).

18.01 Negotiations.  The Parties shall first attempt in good faith to resolve
any Dispute by negotiation and consultation between themselves, including
without limitation not fewer than two (2) negotiation sessions which shall occur
within ten (10) Business Days of the Dispute Notice.  In the event that such
dispute is not resolved on an informal basis by the conclusion of the second
negotiation session, or, if either Party has not participated in negotiation
sessions as to which notice has been given (the last day of such time period,
the “Escalation to Mediation Date”), either Party may initiate mediation under
 Article 18.02.

18.02 Mediation.



(a)

Either Party may, at any time after the Escalation to Mediation Date, submit the
Dispute for mediation.  The Parties shall cooperate with one another in
selecting a neutral mediator and in scheduling the mediation proceedings.  Each
Party covenants that they will use commercially reasonable efforts in
participating in the mediation.  Each Party shall prepare for the mediator a
written request for mediation, setting forth the subject of the Dispute, the
position and supporting documentation of such Party, and the relief requested.
 Each Party agrees that the mediator’s fees and expenses and the costs
incidental to the mediation will be shared equally between the Parties.



(b)

The Parties further agree that all offers, promises, conduct, and statements,
whether oral or written, made in the course of the mediation by the Parties,
their agents, employees, experts, and attorneys, and by the mediator, are
confidential, privileged, and inadmissible for any purpose, including
impeachment, in any litigation, arbitration or other proceeding involving the
Parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation.



18.03

Litigation or Arbitration as a Final Resort.  If the Parties cannot resolve any
Dispute for any reason, including, but not limited to, the failure of the
Parties to agree to enter into mediation or agree to any settlement proposed by
the mediator, within





Page 14 of 15

--------------------------------------------------------------------------------




sixty (60) days after the Escalation to Mediation Date, either the Company or
the Holder may file suit in a court of competent jurisdiction in accordance with
Article 18.04.

18.04 Governing Law; Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of this IP Agreement shall be
determined in accordance with the provisions of the Investment Agreement.




IN WITNESS WHEREOF, the Parties have caused this IP Agreement to be executed by
their duly authorized officers on the respective dates herein set forth.

Rare Element Resources Ltd.

By: /s/ Randall J. Scott______

Name: Randall J. Scott

Title: President and Chief Executive Officer

Date: October 2. 2017




Synchron

By: /s/ Kenneth J. Mushinski__

Name: Kenneth J. Mushinski

Title: President

Date: October 2, 2017





Page 15 of 15